

 
 

--------------------------------------------------------------------------------


FIRST AMENDMENT TO
CASABLANCA OPTION AGREEMENT


THIS FIRST AMENDMENT TO CASABLANCA OPTION AGREEMENT (this “Amendment”) is dated
as of June 9, 2010 (the “Amendment Date”), and is made by and between
CapitalSource Inc., a Delaware corporation (“CapitalSource), CSE SLB LLC, a
Delaware limited liability company (“CSE SLB” and together with CapitalSource,
the “Sellers”) and Omega Healthcare Investors, Inc., a Maryland corporation
(“Buyer”).  Reference is made to that certain Casablanca Option Agreement dated
as of December 22, 2009, by and among Buyer and the Sellers (the “Original
Option Agreement”).  Capitalized terms used but not defined herein shall have
the respective meanings ascribed thereto in the Original Option Agreement.


WHEREAS, Buyer and the Sellers desire to make certain amendments to the Original
Option Agreement as provided herein;


NOW, THEREFORE, in consideration of the mutual promises, undertakings, covenants
and conditions set forth herein, Buyer and the Sellers hereby agree as follows:
 
 
1. Amendments to Section 2.2.  Section 2.2 of the Original Option Agreement,
Purchase Price for Casablanca Units, is hereby amended as follows:


(a)           paragraph (ii) of Section 2.2(a) is hereby deleted in its entirety
and the following new paragraph (ii) is substituted in lieu thereof:


 
“(ii)
an amount in cash (the “Casablanca Debt Payoff Amount”) equal to (and for
application to) the principal and accrued and unpaid interest, together with any
unpaid fees, late charges, prepayment penalties and other similar amounts,
outstanding as of the Closing under the Casablanca Mezzanine Loan and the
Casablanca Senior Loan (the “Casablanca Debt”), which such outstanding amounts
shall be certified by the Sellers in a certificate of an authorized officer
delivered on the Closing Date in form and substance satisfactory to the Buyer.”



(b)           Section 2.2(c) is hereby deleted in its entirety and the following
new Section 2.2(c) is substituted in lieu thereof:


 
“(c)
On the Closing Date, the Initial Cash Consideration shall be (i) increased,
dollar-for-dollar, to the extent the Casablanca Debt Payoff Amount is less than
$264,700,000 or (ii) decreased, dollar-for-dollar, to the extent the Casablanca
Debt Payoff Amount is greater than $264,700,000.”

 


2. Amendments to Section 6.  Section 6 of the Original Option Agreement,
COVENANTS OF THE PARTIES UNTIL CLOSING, is hereby amended as follows:


(a)           Section 6.7, Seller Releases, is hereby amended by deleting the
phrase “or the Assumed Indebtedness” from the end of the next-to-last sentence
of Section 6.7(a).


(b)           Section 6.14, Title Searches; Title Commitments, is hereby amended
as follows:


(i)           by deleting the phrase “securing obligations other than the
Assumed Indebtedness” from the end of subsection (a), clause (i) thereof; and


(ii)           by deleting the phrase “securing obligations other than the
Assumed Indebtedness” from the end of subsection (b), clause (i) thereof.


(c)           Section 6.15, Seller Cooperation with Transaction Financing, is
hereby amended by deleting the last sentence thereof, reading “Any assumption of
the Assumed Indebtedness, if any, shall be at the sole cost and expense of the
Buyer.”


3. Amendment to Section 7.7.  Section 7.7 of the Original Option Agreement,
Outstanding Indebtedness, is hereby amended by deleting said Section in its
entirety, and by substituting the following new Section 7.7 in lieu thereof:


“7.7.           Outstanding Indebtedness.
 
After giving effect to the application of the Casablanca Debt Payoff Amount, no
Casablanca Subsidiary shall have any Indebtedness or otherwise be liable for any
Indebtedness, and as evidence thereof the Buyer shall have received (a) a
certificate from an officer of each Seller certifying the same with respect to
each Casablanca Subsidiary beneficially owned by such Seller, (b) confirmation
from a nationally recognized title insurance company that such title insurance
company is prepared to issue title insurance policies to the Buyer with respect
to the Casablanca Properties being purchased by the Buyer indicating that each
such Casablanca Property is free and clear of all Encumbrances other than
Permitted Encumbrances, (c) with respect to the Casablanca Senior Loan,
(i) evidence of arrangements acceptable to the Buyer for the payoff of such
Indebtedness and (ii) delivery of documentation (in form and substance
satisfactory to the Buyer) releasing the liens securing such Indebtedness, and
(d) with respect to other Indebtedness, such payoff letters, releases or other
further assurances thereof from third parties as the Buyer may reasonably
request.”


4. Amendment to Section 8.6.  Section 8.6 of the Original Option Agreement,
Assumed Indebtedness, is hereby amended by deleting said Section in its
entirety, and by substituting the following in lieu thereof:


“8.6           Reserved.”


5. Amendment to Section 9.2.  Section 9.2 of the Original Option Agreement,
Deliveries at the Closing by Sellers, is hereby amended by deleting subsection
(c) thereof in its entirety, and by substituting the following in lieu thereof:


“(c)           Sellers shall have delivered to the Buyer payoff letters (or in
the case of the Casablanca Senior Loan, a closing statement for the transaction
consented to in writing by KeyCorp Real Estate Capital Markets, Inc., as
servicer for the Casablanca Senior Loan, and instructions from such servicer
satisfactory to the Buyer, establishing the conditions for releasing the
collateral for the Casablanca Senior Loan) and to the extent applicable,
releases and lien discharges, each in a form and substance reasonably acceptable
to the Buyer, with respect to all Indebtedness, including the Casablanca Debt,
of the Casablanca Subsidiaries outstanding as of the Closing Date;”


6. Amendments to Section 11.  Section 11 of the Original Option Agreement,
INDEMNIFICATION, is hereby amended as follows:


(a)           Section 11.2, Indemnification, is hereby amended by (1) adding the
word “or” immediately prior to clause (ii) of Section 11.2(b), and (2) by
deleting the phrase “or (iii) any Assumed Indebtedness” from the end of Section
11.2(b).


(b)           Section 11.2(c) is hereby deleted in its entirety and the
following new Section 11.2(c) is substituted in lieu thereof:


“(c)           Notwithstanding anything herein to the contrary, other than with
respect to any Excluded Liability, (i) no indemnification shall be available to
any Buyer Indemnified Party under Section 11.2(a) if the Damages to which the
Buyer Indemnified Parties would otherwise be entitled to indemnification with
respect to any single breach or inaccuracy are less than $100,000; and (ii) no
indemnification shall be available to any Buyer Indemnified Party under Section
11.2(a) unless and until the aggregate amount of the Damages for which the Buyer
Indemnified Parties (as applicable) seek indemnification (excluding Damages not
available as a result of clause (i) above) exceeds a one-time deductible amount
of $1,000,000 (the “Deductible Amount”), in which case the relevant Buyer
Indemnified Parties entitled to such indemnification shall be entitled to
recover all such Damages to which such Buyer Indemnified Parties are entitled in
excess of such Damages constituting the Deductible Amount.  Notwithstanding
anything herein to the contrary, (A) no indemnification shall be available to
any Seller Indemnified Party under Section 11.2(b) if the Damages to which the
Seller Indemnified Parties would otherwise be entitled to indemnification with
respect to any single breach or inaccuracy are less than $100,000, and (B) no
indemnification shall be available to any Seller Indemnified Parties under
Section 11.2(b) unless and until the aggregate amount of the Damages for which
the Seller Indemnified Parties (as applicable) seek indemnification (excluding
Damages not available as a result of Section 11.2(c)(i) exceeds the one time
Deductible Amount, in which case the relevant Seller Indemnified Parties
entitled to such indemnification shall be entitled to recover such Damages to
which such Seller Indemnified Parties are entitled in excess of such Damages
constituting the Deductible Amount.  The obligations of Sellers pursuant to the
indemnification provisions set forth in this Section 11.2, and recourse against
the Sellers pursuant to this Section 11.2, shall be limited such that the
aggregate liability of Sellers under this Section 11.2 shall not exceed ten
percent (10%) of the Final Purchase Price (the “General Indemnification Cap”) in
the aggregate.  The obligations of the Buyer pursuant to the indemnification
provisions set forth in this Section 11.2, and recourse against the Buyer
pursuant to this Section 11.2, shall be limited such that the aggregate
liability of the Buyer under this Section 11.2 shall not exceed in the aggregate
the then General Indemnification Cap; provided, however, that, for the avoidance
of doubt, the foregoing limitations set forth in this Section 11.2(c),
including, without limitation, the Deductible Amount and the General
Indemnification Cap, shall not apply to any Excluded Liability, and (pursuant to
Section 11.2(a)) Sellers shall indemnify and hold the Buyer Indemnified Parties
harmless from and against any Damages arising from or in connection with or
otherwise with respect to any Excluded Liability from the first dollar of any
Excluded Liability and without any cap or other limitation with respect to the
amount thereof.  Notwithstanding anything in this Option Agreement to the
contrary, for purposes of determining the amount of Damages to which an
Indemnified Party is entitled under Section 11.2, but not for determining
whether or not any inaccuracy or breach has occurred, all of the
representations, warranties and covenants set forth in this Option Agreement
that are qualified by “material,” “materiality,” “material respects,” or words
of similar import shall be deemed to have been made without any such
qualification for purposes of determining the amount of Damages resulting from,
arising out of or relating to any such breach or violation of representation,
warranty or covenant.”


7. Amendments to Section 13.  Section 13 of the Original Option Agreement,
DEFINITIONS, is hereby amended as follows:


(a)           The definition of “Assumed Indebtedness” is hereby deleted in its
entirety.


(b)           The following new definitions are inserted in their appropriate
alphabetical order:


““Casablanca Debt” shall have the meaning set forth in Section 2.2(a)(ii).


“Casablanca Debt Payoff Amount” shall have the meaning set forth in
Section 2.2(a)(ii).


“Denton Liens” shall mean the following encumbrances with respect to the
facility owned by CSE Pilot Point LLC:


1.           Deed of Trust from Texas Health Enterprises, Inc. to B. Lamar Ball,
Jr., as trustee, for the benefit of First State Bank of Denton filed for record
under the real property records of Denton County, Texas at Volume 3013, Page
0755 on July 8, 1991;


2.           Deed of Trust from Texas Health Enterprises, Inc. to Susan B. Kern,
as trustee, for the benefit of Peter C. Kern filed for record under the real
property records of Denton County, Texas at Volume 3013, Page 0755 on July 8,
1991; and


3.           Notice of Federal Tax Lien recorded on May 7, 1999 at Volume 4334,
Page 00598, Denton County, Texas.


(c)           The definition of “Excluded Liabilities” is hereby deleted in its
entirety and the following new definition of “Excluded Liabilities” is
substituted in lieu thereof:


““Excluded Liabilities” or “Excluded Liability” means (i) any and all
liabilities or obligations of any Seller or any Casablanca Subsidiary, whether
accrued, absolute, contingent, known, unknown or otherwise including without
limitation, taxes payable by any Seller pursuant to Section 6A of the Purchase
Agreement, relating to any period ending on or before the Closing Date, as
appropriate, (ii) the Casablanca Debt and any liabilities of any Seller or
Casablanca Subsidiary associated therewith (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due,
whether arising before or after the Closing), (iii) the Denton Liens and any
liabilities of any Seller or Casablanca Subsidiary associated therewith (whether
known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due, whether arising before or after the Closing)
and (iv) any and all other liabilities expressly designated as Excluded
Liabilities or an Excluded Liability in that certain First Amendment to
Casablanca Option Agreement dated as of June 9, 2010, by and among Sellers and
Buyer; provided, however, that “Excluded Liabilities” shall expressly not
include any liability to the extent such liability is taken into account in the
Closing Adjustments or any liability that results from or arises out of any
post-Closing obligation or liability of the Casablanca Subsidiaries (other than
with respect to the Casablanca Debt or the Denton Liens) unless the result of an
inaccurate representation or breach of a warranty or covenant or unless such
post-Closing obligation or liability arises from or is related to (i) the
environmental condition of any Casablanca Property prior to the Closing Date
Closing Date or (ii) any actions or omissions by Seller or any Casablanca
Subsidiary prior to the Closing Date.”


(d)           The definition of “Permitted Encumbrances” is hereby amended by
deleting clause (h) thereof, reading “(h) all Encumbrances securing or otherwise
relating to any Assumed Indebtedness (including any HUD regulatory agreements),
and by redesignating clause “(i)” thereof, pertaining to certain minor
imperfections or defects of title, as clause “(h)”.


(e)           The definition of “Permitted Securities Encumbrance” is hereby
deleted in its entirety and the following new definition of “Permitted
Securities Encumbrance” is substituted in lieu thereof:
““Permitted Securities Encumbrance” means adverse claims set forth on Section
4.3(a) of the Disclosure Schedule, other than any Encumbrance securing all or a
portion of the Casablanca Debt and the Denton Liens.”


8. Title Insurance.  With respect to (a) those Casablanca Properties located in
Florida, Texas and New Mexico that are Insured Properties, and (b) those
Casablanca Properties that are both Insured Properties and owned by the
Casablanca Subsidiaries identified on Annex A to this Amendment (each of which
Properties described in clauses (a) and (b) of this paragraph are referred to
for purposes of this Amendment as an “Excepted Property” and, collectively, as
“Excepted Properties”), Buyer hereby waives the condition to Closing set forth
in the second sentence of Section 7.8 of the Original Option Agreement, and
Sellers hereby acknowledge and agree that from and after the Closing Date:


(a)           notwithstanding any provision to the contrary set forth in Section
11.1 of the Original Option Agreement, the representations and warranties
contained in (i) the first sentence of Section 4.6(b) of the Purchase Agreement
(as referred to in the original Option Agreement) and (ii) the second sentence
of Section 4.6(b) of the Purchase Agreement (as referred to in the original
Option Agreement), solely with respect to any Encumbrance on any Excepted
Property (A) that is not a Permitted Encumbrance, (B) that was not an
Encumbrance as of the date the applicable Seller acquired the applicable
Excepted Property or the ownership interests in the applicable Casablanca
Subsidiary and (C) that exists on the date that such Excepted Property is
conveyed to Buyer, will, in each case, survive indefinitely in the same manner
as provided in Section 11.1(c) of the Original Option Agreement for the
representations and warranties described in such section; and


(b)           any claims for indemnification arising pursuant to paragraph 8(a)
above shall be deemed to be an Excluded Liability and the Buyer Indemnified
Parties shall be entitled to indemnification with respect to such claims as
contemplated by the proviso set forth in Section 11.2(c)(X) of the Original
Option Agreement, as amended by this Amendment.


9. Frankston Property.  The Sellers hereby acknowledge and agree that with
respect to that certain Casablanca Property named “Frankston Healthcare Center”
(the “Frankston Property”):
 
 
(a)           any failure of the Sellers to deliver good and marketable fee
title in the Frankston Property to Buyer at Closing, including any liabilities
associated therewith and any costs and expenses incurred by the Sellers and/or
CSE Frankston LLC in connection with the Sellers’ obligations set forth in
paragraph 9(b) below (whether known or unknown, whether asserted or unasserted,
whether absolute or contingent, whether accrued or unaccrued, whether liquidated
or unliquidated, and whether due or to become due, whether arising before or
after the Closing) shall be deemed an Excluded Liability; and


(b)             the Sellers hereby agree that within thirty (30) days of the
Closing, subject to extension by Buyer for an additional thirty (30) days which
shall not be unreasonably withheld, the Sellers shall either (i) cause, at their
sole cost and expense, a vesting deed in form and substance reasonably
acceptable to Buyer to be recorded in the applicable jurisdiction conveying to
CSE Frankston LLC fee title to the Frankston Property, or (ii) provide Buyer
with a copy of a previously recorded deed vesting fee title to the Frankston
Property in CSE Frankston LLC in form and substance reasonably acceptable to
Buyer.


10. CSE Canton LLC and CSE Hilliard LLC.  Reference is made to that certain (i)
First Amendment to Lease Agreement dated as of May 28, 2010 by and between CSE
Canton LLC, as lessor (“CSE Canton”), and The Laurels of Canton, LLC, as lessee
(the “Canton Lease”), and (ii) First Amendment to Lease Agreement dated as of
May 28, 2010 by and between CSE Hilliard LLC, as lessor (“CSE Hilliard”), and
The Laurels of Hilliard, LLC, as lessee (the “Hilliard Lease”).  Sellers hereby
jointly and severally represent and warrant to the Buyer as of the Amendment
Date and as of the Closing Date that the Capital Improvement Account (as defined
in the Canton Lease and the Hilliard Lease) (i) has been funded with an amount
equal to $2,500,000, (ii) is held solely in the names of CSE Canton and CSE
Hilliard, and (iii) holds a balance of $2,500,000.


11. CSE Dumas.  Reference is made to that certain Agreement of Sale dated as of
April 15, 2010 (the “Dumas Purchase Agreement”), by and between CSE Dumas LLC,
as seller (“CSE Dumas”) and Dumas Acquisition, LLC, as purchaser (the “Dumas
Purchaser”), pursuant to which CSE Dumas has agreed to sell, and the Dumas
Purchaser has agreed to buy, the Casablanca Property owned by CSE Dumas as set
forth on Schedule 1 to the Original Option Agreement.   With respect to the
Dumas Purchase Agreement and the transactions contemplated thereby, the Sellers
hereby acknowledge and agree that any claims made for indemnification under the
Dumas Purchase Agreement, other than claims made based on CSE Dumas’ breach of
its obligations under the Dumas Purchase Agreement which are attributable to the
actions or omissions of CSE Dumas after the Closing Date, shall be deemed to be
an Excluded Liability and the Buyer Indemnified Parties shall be entitled to
indemnification with respect to such claims as contemplated by the proviso set
forth in Section 11.2(c)(X) of the Original Option Agreement, as amended by this
Amendment.  Buyer hereby covenants and agrees not to amend the Dumas Purchase
Agreement without the prior written consent of CapitalSource Inc.


12. Updated Disclosure Schedules.  The parties hereto hereby  (i) 
acknowledge receipt and delivery, as applicable, of Updated Disclosure Schedules
(as defined in Section 6.5 of the Original Option Agreement) in connection with
the Closings and (ii) acknowledge and agree that, in accordance with Section 6.5
of the Original Option Agreement, (A) such Updated Disclosure Schedules are
being delivered to the applicable party for informational purposes only and
shall not be deemed to update, supplement or otherwise amend any of the
representations and warranties made by any party in the Original Option
Agreement, and (B) the certificates described in Sections 7.2 and 8.2 of the
Original Option Agreement are being delivered at Closing by Sellers and Buyer,
respectively, without reference to such Updated Disclosure Schedules.  The
parties hereto hereby further acknowledge that this paragraph 12 shall have no
effect on any notices previously delivered under Section 6.6 of the Original
Option Agreement, which will be governed by the terms of the Original Option
Agreement.


13. Return of Reserve Fund Amounts.  Buyer and Sellers agree that Sellers shall
be entitled to any refund by the servicer for the Casablanca Debt of monies held
by such servicer in the Reserve Funds (as defined in the Senior Loan Agreement),
and further agree that Buyer, Borrower and Mezzanine Borrower shall have no
responsibility to seek or obtain any such refund.  In the event such servicer
pays all or part of any such refund to Borrower or Mezzanine Borrower instead of
to Sellers (such monies, if any, received by Borrower or Mezzanine Borrower, as
applicable, being referred to herein as the “Refunded Reserve Amounts”), Buyer
shall promptly notify Sellers thereof in writing and shall promptly thereafter
pay (or to cause Borrower or Mezzanine Borrower, as applicable, to pay) the
Refunded Reserve Amounts to Sellers or their Affiliate (the “Reserve Fund Amount
Transfer”).


14. Effect on Agreement.  As of the Amendment Date, this Amendment shall be
effective to amend the Original Option Agreement and to the extent of any
conflict between the Original Option Agreement and this Amendment, this
Amendment supersedes and replaces any conflicting provisions of the Original
Option Agreement.


15. Execution in Counterparts/Facsimile Transmission. This Amendment may be
executed in separate counterparts, each of which will be deemed to be an
original and all of which, collectively, will be deemed to constitute one and
the same Amendment. This Amendment may also be signed by exchanging facsimile
copies of this Amendment, duly executed, in which event the parties hereto will
promptly thereafter exchange original counterpart signed copies hereof.


16. Terminology.  The words “herein”, “hereof”, “hereunder” and similar terms
will refer to this Amendment unless the context requires otherwise.  Where the
context requires, the neuter gender will include the masculine and/or feminine,
and the singular will include the plural and vice versa.


17. Agreement in Full Force and Effect.  Except as specifically modified by this
Amendment, the terms and conditions of the Original Option Agreement shall
remain in full force and effect, and the Original Option Agreement, as amended
by this Amendment, and all of its terms are hereby ratified and confirmed by the
Sellers and Buyer as of the Amendment Date.


18. Power; Authorization.  Each party hereto hereby represents and warrants to
the other that this Agreement has been duly authorized by all necessary
corporate, limited liability and other action and the person signing this
Amendment on behalf of such party is duly authorized to execute and deliver this
Amendment and to legally bind the party on whose behalf this Amendment is signed
to all of the terms, covenants and conditions contained in this Amendment.  This
Amendment has been duly and validly executed and delivered by each of the
parties hereto and constitutes the legal, valid and binding obligation of each
such party, enforceable against each of them in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally, general equitable principles, the
discretion of courts in granting equitable remedies and matters of public
policy.






[Remainder of page intentionally left blank]

 
 
 

--------------------------------------------------------------------------------

 



This Amendment is made as of the Amendment Date by and between the Sellers and
Buyer.




SELLERS:


CAPITALSOURCE INC.


By:         /s/ James J.
Pieczynski                                                                   
James J. Pieczynski
President – Healthcare Real Estate Business


CSE SLB LLC


By         /s/ James J.
Pieczynski                                                                   
James J. Pieczynski
President




BUYER:


OMEGA HEALTHCARE INVESTORS, INC.




By:         /s/ Taylor
Pickett                                                                   
Taylor Pickett
Chief Executive Officer



                                                                
 
 

--------------------------------------------------------------------------------

 

Annex A


Additional Excepted Properties


None.

 
 
 

--------------------------------------------------------------------------------

 
